                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       JOSE DANIEL CASTILLO-ANTONIO,                      Case No.18-cv-04589-JSC
                                                          Plaintiff,
                                   6
                                                                                              ORDER RE: PLAINTIFF’S MOTION
                                                    v.                                        FOR ATTORNEY'S FEES
                                   7

                                   8       GUADALUPE ANTONIO BUENO,                           Re: Dkt. No. 46
                                                          Defendant.
                                   9

                                  10

                                  11             Plaintiff Jose Daniel Castillo-Antonio (“Plaintiff”), a physically disabled person, and
                                  12   Defendant Guadalupe Antonio Bueno (“Defendant Bueno”), the owner and operator of Tacos
Northern District of California
 United States District Court




                                  13   Sinaloa, reached a settlement agreement after Plaintiff sued Defendant for multiple Americans
                                  14   with Disabilities Act violations, claiming that Bueno’s business was inaccessible to Plaintiff and
                                  15   others. (Dkt. No. 43.)1, 2 Now before the Court is Plaintiff’s Motion for Attorney’s Fees. (Dkt.
                                  16   No. 46). After careful consideration of the parties’ briefing, and having had the benefit of oral
                                  17   argument on August 29, 2019, the Court GRANTS in part Plaintiff’s motion for attorney’s fees
                                  18   because the total hours sought are not reasonable.
                                  19                                              BACKGROUND
                                  20        I.      Complaint Allegations & Procedural History
                                  21             On July 30, 2018, Plaintiff filed a complaint against Guadalupe Antonio Bueno, Anh Chan,
                                  22   Don Chan, Judy Chan, Richard Chan, and Golden Valley & Associates, Inc. (Dkt. No. 1.) The
                                  23   complaint alleged that Tacos Sinaloa, a taco truck in Oakland, California, was subject to the
                                  24   “‘readily achievable’ barrier removal requirements of Title III of the Americans with Disabilities
                                  25

                                  26   1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                  27   2
                                         Plaintiff and Defendant Bueno have consented to the jurisdiction of a magistrate judge pursuant
                                       to 28 U.S.C. § 636(c). (Dkt. Nos. 3, 19.) The claims against the other defendants were severed
                                  28
                                       into a separate case. (Dkt. No. 25.)
                                   1   Act of 1990.” (Id. at ¶ 1.) The complaint also alleged several other related state code violations,

                                   2   including violations of the California Civil Code and the California Health and Safety Code.

                                   3   Plaintiff, who requires use of a wheelchair, alleged barriers such as improper parking spaces,

                                   4   inaccessible routes from parking space to entry of the food service area, too high of a service

                                   5   counter, steep ramps, and too small of a bathroom. (Id. at ¶¶ 4–5.) These barriers interfered with

                                   6   Plaintiff’s access to the facilities at Tacos Sinaloa, depriving him of full and equal enjoyment of

                                   7   the services, facilities and privileges, and causing him embarrassment and humiliation. (Id. at ¶

                                   8   5.) Defendants were parties that Plaintiff believed owned, operated, possessed, built, and kept

                                   9   Tacos Sinaloa. (Id. at ¶ 8.) Plaintiff sought injunctive relief, damages, and litigation expenses.

                                  10   (Id. at Prayer for Relief ¶¶ 1–8.)

                                  11          The Clerk of Court entered default as to Golden Valley & Associates, Inc., Don Chan,

                                  12   Judy Chan, Richard Chan, and Anh Chan on September 18, 2018 for failing to appear after
Northern District of California
 United States District Court




                                  13   service. (Dkt. No. 12.) The entry of default as to Golden Valley & Associates, Inc. was

                                  14   subsequently vacated following the parties’ stipulation, (see Dkt. No. 26), and the Court granted

                                  15   the parties’ stipulated dismissal with prejudice as to Golden Valley & Associates, Inc. on July 29,

                                  16   2019, (see Dkt. No. 49).

                                  17          As relevant to the instant motion, on September 28, 2018, Plaintiff filed a motion to strike

                                  18   Bueno’s answer and affirmative defenses. (See Dkt. No. 13.) The Court issued an Order

                                  19   addressing that motion on November 26, 2018, directing the parties to comply with General Order

                                  20   56 and ordering Bueno to file an amended answer. (Dkt. No. 32.) Bueno did so on December 11,

                                  21   2018. (Dkt. No. 35.) On June 4, 2019, the parties attended an ADR session where they partially

                                  22   settled the case and agreed that attorney’s fees would be decided by a separate motion. (Dkt. No.

                                  23   43.) Plaintiff filed the instant motion for attorney’s fees on July 15, 2019. (Dkt. No. 46.) The

                                  24   motion is fully briefed, (Dkt. Nos. 50, 51, 54),3 and the Court heard oral argument on August 29,

                                  25   2019. (Dkt. No. 55.)

                                  26
                                  27
                                       3
                                         On August 9, 2019, Defendant filed a sur-reply, (Dkt. No. 54), to address Plaintiff’s allegations
                                       (see Docket No. 51 at ¶ 5) that Defendant had not removed two barriers named in a prior suit.
                                  28   According to Defendant, he was not aware of other barriers at the property as Defendant was not a
                                       party to the 2014 suit and Defendant completed all repairs requested by his landlord in 2016.
                                                                                       2
                                   1                                               DISCUSSION

                                   2      I.         Attorney’s Fees Under the ADA

                                   3           Plaintiff’s claim arose under the Americans With Disabilities Act of 1990 (“ADA”) and

                                   4   related state laws. The ADA permits the “prevailing party” to seek attorneys’ fees and costs. 42

                                   5   U.S.C. § 12205. A plaintiff “prevails” when he or she enters into a legally enforceable settlement

                                   6   agreement against the defendant. Barrios v. Cal. Interscholastic Fed’n, 277 F.3d 1128, 1134 (9th

                                   7   Cir. 2002).

                                   8           To calculate an award of attorneys’ fees, district courts apply “the lodestar method,

                                   9   multiplying the number of hours reasonably expended by a reasonable hourly rate.” Ryan v.

                                  10   Editions Ltd. W., Inc., 786 F.3d 754, 763 (9th Cir. 2015) (citing Hensley v. Eckerhart, 461 U.S.

                                  11   424, 433 (1983)). “A reasonable hourly rate is ordinarily the prevailing market rate in the relevant

                                  12   community.” Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016) (internal quotation marks and
Northern District of California
 United States District Court




                                  13   citation omitted). “[T]he burden is on the fee applicant to produce satisfactory evidence—in

                                  14   addition to the attorneys’ own affidavits—that the requested rates are in line with those prevailing

                                  15   in the community for similar services by lawyers of reasonably comparable skill, experience and

                                  16   reputation.” Camancho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008) (internal

                                  17   quotation marks and citation omitted).

                                  18           The party requesting fees also bears “the burden of submitting billing records to establish

                                  19   that the number of hours” requested are reasonable. Gonzalez v. City of Maywood, 729 F.3d 1196,

                                  20   1202 (9th Cir. 2013). The number of hours should not exceed the number of hours reasonably

                                  21   competent counsel would bill for similar services. Hensley, 461 U.S. at 434. Courts may reduce

                                  22   the hours expended “where documentation of the hours is inadequate; if the case was overstaffed

                                  23   and hours are duplicated; if the hours expended are deemed excessive or otherwise unnecessary.”

                                  24   Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986) (citing Hensley, 461 U.S. at

                                  25   433-34).

                                  26
                                  27
                                       (Dkt. No. 54 at ¶ 2.) Defendant’s sur-reply also clarifies that Defendant had not been sued by
                                  28   Plaintiff at this location before, but rather at a different property in 2016. (See id. at ¶ 5.) The
                                       issue is irrelevant to the Court’s determination of the instant motion.
                                                                                             3
                                   1            The Ninth Circuit has identified several factors courts should consider in determining the

                                   2   reasonableness of the number of hours expended and the hourly rate charged, including: (1) the

                                   3   “experience, reputation, and ability of the attorney”; (2) “the outcome of the results of the

                                   4   proceedings”; (3) “the customary fees”; and (4) “the novelty or the difficulty of the question

                                   5   presented.” Id. (citing Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975),

                                   6   abrogated on other grounds by City of Burlington v. Dague, 505 U.S. 557 (1992)).

                                   7      II.      Amount Requested

                                   8            Plaintiff requests $21,700.00 in attorney’s fees. (Dkt. No. 46 at ¶ 1.) In support of the

                                   9   requested amount, Plaintiff’s counsel, Mr. Mac Bride, submits a declaration with exhibits,

                                  10   including an itemized list of counsel’s activities and the corresponding hours for his work in this

                                  11   case. (Dkt. No. 46-2, Ex. 1.) The total amount requested constitutes 62 hours at $350 per hour;

                                  12   that total includes the time spent on the instant motion. (Id. at 3.) Defendant opposes the amount
Northern District of California
 United States District Court




                                  13   requested and asks the Court to reduce the requested fees to a “reasonable, noninflated amount.”

                                  14   (Dkt. No. 50 at 19). The parties do not dispute that Plaintiff is due a fee award. Accordingly, the

                                  15   Court addresses the reasonableness of the hours expended and the requested rate in turn, below,

                                  16   and concludes that a reduction in the hours expended is warranted.

                                  17               a. Reasonableness of Hours Expended

                                  18            Defendant challenges the hours expended as “inflated” and/or unreasonable based on the

                                  19   time spent on the following tasks: (1) drafting the complaint; (2) litigating with dismissed

                                  20   defendant Golden Valley; (3) researching and drafting the September 2018 motion to strike

                                  21   affirmative defenses; (4) communicating with Plaintiff; (5) reviewing the site inspection reports;

                                  22   (6) reading emails; (7) reviewing Defendant’s amended answer; and (8) drafting the instant

                                  23   motion. (See Dkt. No. 50 at 12-18.) The Court address each item in turn.

                                  24                   1.      The Complaint

                                  25            Mr. Mac Bride asserts that he spent 4.7 hours drafting the complaint. (See Dkt. No. 46-2,

                                  26   Ex. 1 at 1.) Defendant argues that it could not have taken Plaintiff 4.7 hours to draft because it is

                                  27   “basically a simple ‘cut and paste’ document” similar to “the 200 complaints that Plaintiff has

                                  28   filed in this court.” (Id. at 12.) Defendant includes as exhibits to its opposition the complaints in
                                                                                          4
                                   1   four recent cases in this District involving Plaintiff and Plaintiff’s counsel. (See Dkt. Nos. 50-1 –

                                   2   50-4, Exs. 1-4.) Defendant also cites other district court cases in the Ninth Circuit where the court

                                   3   reduced the amount of time “frequent litigants” spent drafting “boilerplate complaint[s]” or

                                   4   “routine and duplicative work” and asks the Court to reduce the hours expended here, accordingly.

                                   5   (Id. at 12-13.)

                                   6           A review of the complaint in this case in comparison to the those submitted by Defendant

                                   7   where Plaintiff was also a party and represented by Mr. Mac Bride shows that the complaints are

                                   8   similar and contain nearly-verbatim language in many respects, including in the discussion of

                                   9   barriers experienced at the subject properties. (Compare Dkt. No. 1 with Dkt. Nos. 50-1 – 50-4,

                                  10   Exs. 1-4.) Plaintiff’s reply “concede[s]” that Mr. Mac Bride does not “draft each new complaint

                                  11   from scratch” because “to do so would be duplicative.” (Dkt. No. 51 at ¶ 9.) Plaintiff asserts,

                                  12   however, that “counsel does dedicate significant time to investigating the barriers and to tailoring
Northern District of California
 United States District Court




                                  13   each complaint to those barriers.” (Id.) Thus, Plaintiff argues that his “complaints are not just a

                                  14   mindless ‘cut and paste’ operation that merely changes the names.” (Id.)

                                  15           That may be true; however, 4.7 hours is excessive given that the complaints are not

                                  16   materially different except for the parties, addresses of the subject properties, and other minor

                                  17   differences. See Doran v. Corte Madera Inn Best W., 360 F. Supp. 2d 1057, 1062 (N.D. Cal.

                                  18   2005) (reducing hours from 4.3 to 0.5 for drafting of “form pleading that is identical in all

                                  19   substantive respects to complaints in other ADA lawsuits, including most of the 73 or so other

                                  20   ADA cases [the plaintiff’s counsel] has brought with [the plaintiff]”). Further, Plaintiff and Mr.

                                  21   Mac Bride are an experienced team that works together on ADA cases and drafting a complaint

                                  22   that is similar in most material respects to their complaints in other cases would not take nearly 5

                                  23   hours to complete. Finally, the billing records include separate time for evaluating the barriers,

                                  24   meeting with the client, and researching ownership. (Dkt. No. 46-2 at 1.) Thus, the Court reduces

                                  25   the hours expended and awards 1.0 hour for drafting the complaint and summons.

                                  26                     2.   The Motion to Strike

                                  27           Mr. Mac Bride’s billing summary lists 18.2 hours expended (totaling $6,370 in fees)

                                  28   related to the motion to strike—6 hours to draft the motion and the remaining time spent
                                                                                         5
                                   1   researching, reviewing Defendant’s answer and proposed amendments, and corresponding with

                                   2   opposing counsel regarding the motion. (See Dkt. No. 46-2, Ex. 1.) Defendant challenges the

                                   3   hours expended because the motion was “completely useless and unnecessary” given the Court’s

                                   4   November 2018 Order that disposed of the motion, ordered Defendant to file an amended answer

                                   5   within 14 days, and stated, in pertinent part:

                                   6                  The parties should thereafter follow the procedures set forth in
                                                      General Order 56. If at some point Plaintiff believes he needs a ruling
                                   7                  on a motion to strike affirmative defenses in order to move the case
                                                      forward, he shall file a written request with the Court that explains
                                   8                  why a ruling is needed, that is, how it will move the case forward
                                                      given its current posture. Unless and until the Court rules that such a
                                   9                  motion may be filed, Plaintiffs shall not file a motion to strike any
                                                      affirmative defenses.
                                  10

                                  11   (Dkt. No. 32.) In response to the Court’s Order, Defendant filed an amended answer on December

                                  12   11, 2018. (Dkt. No. 35.)
Northern District of California
 United States District Court




                                  13          As to fees related to Plaintiff’s motion to strike, Plaintiff does not dispute Defendant’s

                                  14   “eagerness” to amend its answer in response to that motion but rather argues that Plaintiff’s

                                  15   proffered amended answer “violated the basic pleading rules, and [P]laintiff” alerted Defendant to

                                  16   those defects “in detailed letters.” (Dkt. No. 51 at ¶ 12.) Further, Plaintiff asserts that Defendant’s

                                  17   amended answer filed in response to the Court’s November 2018 Order still included non-

                                  18   compliant defenses that Plaintiff previously sought to strike. (Id.)

                                  19          Plaintiff is correct that the amended answer contains some of the same affirmative defenses

                                  20   Defendant previously proffered to Plaintiff in its proposed amended answer. (Compare Dkt. No.

                                  21   16-1 at 68-84 with Dkt. No. 35 at 11-18.) However, the total amount of time on the motion to

                                  22   strike is excessive. Defendant proposed deleting 15 of the 34 affirmative defenses in her original

                                  23   answer while meeting and conferring with Plaintiff regarding the motion to strike, (see Dkt. Nos.

                                  24   16 at 3-4, 10 & 16-1 at ¶¶ 3-6), but Plaintiff refused Defendant’s proposed amendments and

                                  25   moved to strike all 34 defenses, (see Dkt. No. 13; see also Dkt. No. 16-1 at ¶ 7). Plaintiff spent

                                  26   time drafting a motion to strike all affirmative defenses when Defendant had already agreed to

                                  27   remove 44% of the challenged defenses.

                                  28
                                                                                         6
                                   1          It is reasonable to reduce the hours expended on the motion by an equal percentage. Thus,

                                   2   the Court reduces the hours expended by 8 hours, awarding a total of 10.2 hours for work related

                                   3   to the motion to strike.

                                   4                  3.      Tasks Related to Golden Valley

                                   5          Defendant challenges the 6.1 hours Plaintiff spent litigating with Defendant Golden

                                   6   Valley. (Dkt. No. 50 at 15.) Defendant contends that Golden Valley’s “presence in the litigation

                                   7   was pointless” because Golden Valley merely “remodeled a food truck for Defendant Bueno,” and

                                   8   the truck “was not listed in either Plaintiff’s or Defendant’s inspection report as being non-

                                   9   compl[iant].” (Id.) Defendant asserts that Golden Valley should never have been named or

                                  10   should have been dismissed once Plaintiff received the inspection report. (Id.) Plaintiff’s reply

                                  11   counters that Plaintiff did have a “colorable claim” against Golden Valley because “[t]here are

                                  12   legal theories under which the seller of a taco truck,” such as Golden Valley, “can be liable in an
Northern District of California
 United States District Court




                                  13   ADA case.” (Id. at ¶ 11.) Plaintiff and Golden Valley entered into a settlement agreement and

                                  14   stipulated to dismissal of all claims with prejudice as to Golden Valley. (See Dkt. No. 48.)

                                  15          Regardless, any fees related to prosecuting Plaintiff’s action against Golden Valley should

                                  16   not be a cost borne by Bueno. Where multiple defendants are present in litigation, courts will

                                  17   either divide fees equally among principal defendants, apportion fees by degree of culpability, or

                                  18   apportion fees by relative time spent litigating against each defendant. Grendel’s Den, Inc. v.

                                  19   Larkin, 749 F.2d 945, 956-57 (1st Cir. 1984) (citing Jose P. v. Ambach, 669 F.2d 865, 871 (2d

                                  20   Cir.1982); Southeast Legal Defense Group v. Adams, 657 F.2d 1118, 1125 (9th Cir. 1981);

                                  21   Seymour v. Hull & Moreland Engineering, 605 F.2d 1105, 1117 (9th Cir. 1979).

                                  22          Here, apportionment by time spent litigating against each defendant is appropriate. In

                                  23   Cataphora Inc. v. Parker, 848 F.Supp.2d 1064, 1069-70 (N.D. Cal. 2012), for example, the court

                                  24   reduced the plaintiff’s claimed hours for time spent on work associated with a different defendant.

                                  25   Similarly, in Cook Productions, LLC v. Szerlip, the court opined that “[i]t would be inequitable for

                                  26   Defendant Szerlip to bear the litigation fees expended by Plaintiff directed toward the other

                                  27   defendants.” 2017 WL 4883220, at *6 (D. Haw. Oct. 30, 2017) (emphasis added).

                                  28
                                                                                         7
                                   1          Thus, the Court denies Plaintiff compensation for the 6.1 hours spent litigating with

                                   2   Golden Valley. For the same reason, the Court finds Bueno not responsible for the time Plaintiff

                                   3   spent drafting the motion for entry of default of property owners, and, accordingly, also denies the

                                   4   0.5 hours expended on this task. (Dkt. No. 46-2 Ex. 1 at 1.)

                                   5                  4.      Communications with Plaintiff

                                   6          The billing summary indicates that Mr. Mac Bride met initially with Plaintiff for less than

                                   7   two hours to discuss the case and “[e]valuate barriers as described by him and nature of probable

                                   8   claims.”4 Defendant argues that the amount of time “Plaintiff and Mr. Mac Bride spent in

                                   9   communication was unreasonable” because “Plaintiff has been represented in over one hundred

                                  10   cases by Mr. Mac Bride” and the “allegations in the complaint are the same allegations alleged in

                                  11   every other case Plaintiff has filed.” (Dkt. No. 50 at 17.) Defendant zeroes in on the initial

                                  12   meeting, arguing that Mr. Mac Bride and Plaintiff “spent almost two hours discussing barriers that
Northern District of California
 United States District Court




                                  13   were not present.” (Id.)

                                  14          The billing entry in question is less than two hours and includes tasks unrelated to Mr. Mac

                                  15   Bride’s communications with Plaintiff, including research and travel to the subject property.5

                                  16   Although Plaintiff and Mr. Mac Bride are familiar with each other and experienced in ADA

                                  17   litigation, considerably less than two hours to discuss an entirely new case is not unreasonable or

                                  18   excessive. Thus, the Court does not reduce the hours expended for this task.

                                  19                  5.      Conducting Site Inspection and Reviewing Site Inspection Reports

                                  20          Defendant challenges the 5.5 hours Mr. Mac Bride expended in “conduct[ing] the site

                                  21   inspection, review[ing] the report and issu[ing] the letter” to defense counsel regarding the

                                  22   inspection report. (Dkt. No. 50 at 17.) Defendant argues that the time is “over inflated” and

                                  23   alleges that “a portion of this task could have been assigned to a legal assistant.” (Id.) Plaintiff’s

                                  24   reply asserts that a lawyer was required to complete the site inspection, not a legal assistant, and

                                  25

                                  26   4
                                         The entry of 1.9 hours in the billing summary is block-billed and includes other tasks;
                                  27   specifically, researching ownership and deed history and driving to the property “to verify prima
                                       facie case.” (Dkt. No. 46-2, Ex. 1 at 1.)
                                  28
                                       5
                                         A subsequent entry states includes “travel time of 30 minutes each way” for “[r]e-inspection of
                                       the subject business.” (Dkt. No. 46-2, Ex. 1 at 3.)
                                                                                         8
                                   1   that the report and letter required a “lawyer’s analysis” that a legal assistant could not provide.

                                   2   (Dkt. No. 51 at ¶ 16.)

                                   3           Given the interrelationship of the tasks, two of which required substantive legal analysis,

                                   4   the Court finds the tasks not overstaffed. Thus, 5.5 hours is reasonable for all the tasks Mr. Mac

                                   5   Bride completed regarding the site inspection and the Court does not reduce the hours expended

                                   6   for these tasks.

                                   7                      6.    Drafting the Rule 26 Disclosures

                                   8           The billing summary indicates that Mr. Mac Bride spent 0.9 hours drafting the Rule 26

                                   9   disclosures in this case. (See Dkt. No. 46-2, Ex. 1 at 2.) Defendant argues that such time is

                                  10   unreasonable because “the[ ] disclosures consisted of one page and are likely the exact disclosures

                                  11   furnished in all 200 of Plaintiff’s ADA cases.” (Dkt. No. 50 at 17.) However, the Court is unable

                                  12   to determine whether the hours expended on this basis are unreasonable without having the
Northern District of California
 United States District Court




                                  13   disclosures before it. Thus, the Court does not reduce the hours expended on this task.

                                  14                      7.    Reading Emails

                                  15           Defendant further takes “issue with the fact that it takes Mr. Mac Bride around fifteen

                                  16   minutes to read every simple email communication[ ].” (Dkt. No. 50 at 18.) Defendant does not

                                  17   specify a billing entry he takes issue with, and it is not apparent from the face of the billing

                                  18   summary that the “email” entries are unreasonable. The Court does not reduce the hours expended

                                  19   on this basis.

                                  20                      8.    Reviewing Defendant’s Amended Answer

                                  21           The billing summary includes an entry of one hour on December 11, 2018 for reviewing

                                  22   Defendant’s amended answer. (See Dkt. No. 46-2, Ex. 1 at 3.) Defendant challenges that hour,

                                  23   arguing that the “first amended answer . . . was the same answer already submitted to [Mr. Mac

                                  24   Bride] on October 1, 2018, when [Defendant sought] stipulation to file it. (Dkt. No. 50 at 18.)

                                  25   Plaintiff counters that Defendant “exchanged several proposed amended answers, each one

                                  26   different, and each one in violation of the pleading standards.” (Dkt. No. 51 at ¶ 17.) Thus,

                                  27   Plaintiff asserts that it was reasonable for Mr. Mac Bride “to review the answer carefully to

                                  28
                                                                                          9
                                   1   ascertain what affirmative defenses were being pled, and whether they really constituted defenses

                                   2   under the law.” (Id.)

                                   3          A review of Defendant’s amended answer filed in December 2018, (see Dkt. No. 35), and

                                   4   the first and second proposed amended answers submitted in conjunction with Defendant’s

                                   5   opposition to Plaintiff’s September 2018 motion to strike, (see Dkt. No. 16-1 at 22-40, 58-85),

                                   6   shows that the amended answers are not identical although they do contain some overlapping

                                   7   affirmative defenses. Given that Plaintiff had previously rejected Defendant’s proposed amended

                                   8   answers as insufficiently pled, and because those answers were different in material respects, the

                                   9   Court does not find it unreasonable that Plaintiff would closely scrutinize the December 2018

                                  10   amended answer. Thus, the Court does not reduce the requested hours on this basis.

                                  11                   9.      The Instant Motion

                                  12          Defendant also challenges the 8 hours Plaintiff’s counsel spent on the instant motion,
Northern District of California
 United States District Court




                                  13   saying that it would not have been necessary if Plaintiff’s hours were not already inflated.

                                  14   Defendant further asserts that the instant fee motion was “yet another cut and paste task.” (Id. at

                                  15   18.) While fees can be awarded for time spent on a fee motion, the time expended must be

                                  16   reasonable. As discussed above, some of Plaintiff’s time is inflated and unreasonable, which

                                  17   forced Bueno into defending against the instant motion. Accordingly, the Court reduces the time

                                  18   spent on the fee motion by the same percentage of all unreasonably expended hours in relation to

                                  19   the total hours requested (29.5%) and awards 5.64 hours for the instant motion.

                                  20                                                         ***

                                  21          In sum, the Court reduces the hours expended by 20.66 for a total of 41.34 hours. This

                                  22   total is reasonable given the complexity of the case, legal work completed, and Mr. Mac Bride’s

                                  23   experience with ADA litigation.

                                  24              b.    Reasonableness of Rates

                                  25          Plaintiff requests $350 per hour, citing Mr. Mac Bride’s experience, cases where attorneys

                                  26   have been awarded similar hourly rates in the district, and other ADA cases in this district where

                                  27   Mr. Mac Bride’s $350 rate was approved. (Dkt. No. 46 at ¶¶ 12–15.) The parties do not disagree

                                  28   over Mr. Mac Bride’s requested rate. Rather, Defendant argues that the case was overstaffed, as
                                                                                        10
                                   1   Plaintiff’s counsel completed tasks at a high billing rate that could have been done by a legal

                                   2   assistant. (Dkt. No. 50 at 18-19.) Defendant asserts that “many of Mr. Mac Bride’s hours” could

                                   3   have been delegated to support staff. (Id. at 19.) However, Defendant does not specify which

                                   4   tasks were “secretarial in nature and should be billed as overhead.” (See id.) Defendant asks the

                                   5   Court to reduce the billing rates to a reasonable amount. (Id.) Plaintiff’s reply correctly observes

                                   6   that Defendant provides no specific examples of tasks that could have been delegated. (Dkt. No.

                                   7   51 at ¶ 21.)

                                   8          The parties do not dispute Mr. Mac Bride’s requested hourly rate of $350, and the Court

                                   9   finds the rate reasonable based on Mr. Mac Bride’s experience litigating “over one hundred ADA

                                  10   cases in the Northern District since 2012.” (See Dkt. No. 46 at ¶ 12.) A rate of $350 is in line

                                  11   with prevailing rates in the Bay Area for attorney services. See Superior Consulting Servs., Inc. v.

                                  12   Steeves-Kiss, No. 17-cv-06059-EMC, 2018 WL 2183295, at *5 (N.D. Cal. May 11, 2018)
Northern District of California
 United States District Court




                                  13   (“[D]istrict courts in Northern California have found that rates of $475-$975 per hour for partners

                                  14   and $300-$490 per hour for associates are reasonable.”). Indeed, Mr. Mac Bride has been

                                  15   awarded that rate in previous ADA cases in this district. (See Dkt. No. 46 at ¶ 13 (citing several

                                  16   Northern District cases).) The issue is whether some of Mr. Mac Bride’s itemized tasks, (see Dkt.

                                  17   No. 46-2, Ex. 1), indicate “overstaffing” as argued by Defendant, that should have been “delegated

                                  18   to colleagues with appropriate levels of experience,” (see Dkt. No. 50 at 18). The Court does not

                                  19   find that a reduction in rate is warranted for several reasons.

                                  20          First, none of the tasks listed on Mr. Mac Bride’s billing summary appear “secretarial” in

                                  21   nature such that they would not require the attention of an attorney. (See generally Dkt. No. 46-2,

                                  22   Ex. 1.) The tasks are similar to those Mr. Mac Bride submitted in a previous ADA case, (see Dkt.

                                  23   No. 46-5, Ex. 4), for which Mr. Mac Bride was awarded his requested fees, see Castillo-Antonio v.

                                  24   Alvarez, No. 16-CV-00352-LHK, 2016 WL 4242241 (N.D. Cal. Aug. 11, 2016) (order adopting

                                  25   report and recommendation). Second, the Court cannot determine, on the briefing alone, that Mr.

                                  26   Mac Bride could have delegated the task to a junior attorney because it is unknown whether Mr.

                                  27   Mac Bride is a solo practitioner. Regardless, the Court does not find that this matters; the

                                  28   requested rate is on the lower end of rates found reasonable for even junior associates in the Bay
                                                                                         11
                                   1   Area. See Steeves-Kiss, 2018 WL 2183295, at *5 (“[D]istrict courts in Northern California have

                                   2   found that rates of $475-$975 per hour for partners and $300-$490 per hour for associates are

                                   3   reasonable.”) Given that all the itemized tasks require the attention of an attorney, the Court does

                                   4   not find the case overstaffed and does not find the requested rate unreasonable.

                                   5          In sum, the Court finds the requested rate of $350 per hour is reasonable for the itemized

                                   6   tasks and a reduction on that score is not warranted.

                                   7                                             CONCLUSION

                                   8          For the reasons stated above, the Court GRANTS in part Plaintiff’s motion for attorney’s

                                   9   fees, and orders Defendant to pay Plaintiff’s fees and costs in the total amount of $14,469.00,

                                  10   reflecting 41.34 hours expended at $350 per hour.

                                  11          IT IS SO ORDERED.

                                  12   Dated: September 13, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
